962 So. 2d 382 (2007)
William THORNTON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-3652.
District Court of Appeal of Florida, Fifth District.
August 3, 2007.
James S. Purdy, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
*383 PLEUS, J.
We conclude the trial court did not abuse its discretion in the denial of the defendant's motion to withdraw his plea. The trial court's conclusion that the defendant was not affirmatively misled by Mr. Evilsizer, the assigned public defender, is supported by competent evidence.
Our affirmance is without prejudice to the defendant pursuing an ineffective assistance of counsel claim by way of a post-conviction proceeding.
AFFIRMED.
LAWSON and EVANDER, JJ., concur.